Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: “wherein comprises” should be “wherein the pedal mechanism comprises”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities: line 2 states “is formed” but should be “are formed”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: line 3 states “each of the buffer column is located” but should be “each of the buffer columns are located”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities: line 1 states “the balancing vehicle” but should be “a balancing vehicle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 10-13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the inner framework" and “the induction probe” in line 2.  There is insufficient antecedent basis for this limitation in the claim as an inner framework and induction probe were never claimed and/or described. Claims 10-13 rejected for being dependent from rejected claim 2.

Claim 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the induction probe” in line 2.  There is insufficient antecedent basis for this limitation in the claim as an induction probe was never claimed and/or described.

Claims 8, 9, and 14-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the pedal mechanism" in line 4.  There is insufficient antecedent basis for this limitation in the claim as a pedal mechanism was never claimed and/or described. Claims 9 and 14-20 rejected for being dependent from rejected claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shang (US 10,933,937).
In re claim 1, Shang discloses a pedal mechanism, wherein comprises a pedal body (140), an inner framework (148) is arranged inside the pedal body, and a lower side of the pedal body is integrally formed with an induction probe (147) for inducting a control system inside a balancing vehicle (10).
In re claim 3, Shang further discloses wherein an upper surface of the pedal body is provided with an anti-skid stripe (146).
In re claim 6, Shang further discloses wherein a plurality of buffer columns are formed on a lower surface of the pedal body as shown in Figure 8.  
In re claim 8, Shang discloses a housing of the balancing vehicle comprises a pair of symmetrically arranged and relatively rotatable inner housings (121, 122), and an upper housing (113) is connected with an upper side of the inner housing, the upper housing is fitted with a pedal mechanism (140), wherein the pedal mechanism comprises a pedal body, an inner framework is arranged inside the pedal body, and a lower side of the pedal body is integrally formed with an induction probe (147) for inducting a control system inside a balancing vehicle.  
In re claim 15, Shang further discloses wherein an upper surface of the pedal body is provided with an anti-skid stripe (146).  
In re claim 18, Shang further discloses wherein a plurality of buffer columns are formed on a lower surface of the pedal body as shown in Figure 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shang in view of Chen (US 2019/0077479).
In re claims 2 and 14, Shang further discloses wherein the pedal body, the inner framework and the induction probe are integrally formed in a single piece but does not specifically disclose being molded by injection molding. Chen, however, does disclose the pedals (130, 140) being injection molded hard plastic (see [0054]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pedal of Shang such that it comprised the injection molded plastic of Chen to produce a light weight yet durable pedal.  
In re claim 10, Shang further discloses wherein an upper surface of the pedal body is provided with an anti-skid stripe (146).  
In re claim 13, Shang further discloses wherein a plurality of buffer columns are formed on a lower surface of the pedal body as shown in Figure 8.  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shang.
In re claims 7 and 19, Shang further discloses wherein the lower surface of the pedal body is provided with a plurality of crisscross stiffeners (148), and most of the buffer columns are located near an intersection of the stiffeners, but does not specifically disclose the buffer columns being located at the stiffener intersections. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the buffer columns to be located at the stiffener intersections to make the framework even stiffer by having more material at the intersections.

Allowable Subject Matter
Claims 4, 9, 11, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein an outer edge of the pedal body is sunken downward to form an installing convex edge for installing at a housing of the balancing vehicle, and the installing convex edge is fixedly connected with the housing of the balancing vehicle through a plurality of bolts or screws” and “wherein the outer edge of the pedal body is sunken downward to form a installing convex edge, the upper housing is formed with an installation groove corresponding to the installing convex edge, an upper surface of the installing convex edge is fitted into the installation groove, and a lower surface of the installing convex edge is fixed with a waterproof plate by bolts or screws” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 5, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the pedal body and the induction probe are made of soft plastic, and the inner framework is in a sheet structure and is made of metal or rigid plastic” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach balancing vehicles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611            

/TONY H WINNER/Primary Examiner, Art Unit 3611